Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	Claims 1-23 in the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA :
	- claims 1, 2, 4, 6-9, 12-18, and 20 are amended
	- claims 5, and 10-11 are cancelled
	- claims 21-23 are new
b.	This is a final action on the merits based on Applicant’s claims submitted on 06/01/2022.


Response to Arguments

Regarding the Specification previously objected for erroneous information, the Specification has been amended according to the examiner's recommendation and thus the previous objection has been withdrawn.
Regarding claims 4, 6, 8, and 11 previously objected for minor informalities, claims 4, 6, 8 have been amended according to the examiner's recommendation and thus the previous objection has been withdrawn. Claim 11 was cancelled without prejudice, thus renders the previous objection moot.
Regarding claims 1, 4, 17, and 20 previously rejected under 35 U.S.C. § 112(b), claims 1, 4, 17, and 20 have been amended according to the examiner's recommendation and thus the previous rejection has been withdrawn.
Regarding claims 1-20 previously rejected under 35 U.S.C. § 102(a)(1) and 103, Applicant's arguments, see “Applicant has amended various ones of the claims, including independent claims 1 and 18 to more clearly and distinctly claim pursued embodiments. No new subject matter has been entered in any of the amendments, which are supported throughout the specification, for example in paragraphs [0077]-[0078] and [0083]-[0085] (in reference to the attached clean substitute specification.)” on page 11, filed on 06/01/2022, with respect to Vivo and Ericsson, have been fully considered but are moot, over the limitations of “determine a first radio network temporary identifier (RNTI) for a first message to be transmitted by a device on a physical uplink shared channel (PUSCH) based on a physical random access channel (PRACH), wherein the device assumes no phase tracking reference signal (PT-RS) to be present for the first message when a current RNTI is equal to the first RNTI” and “wherein the second message has a second RNTI different from the first RNTI and wherein the device assumes no PT-RS to be present for the second message when the current RNTI is equal to the second RNTI”. Said limitations are newly added to the amended Claims 1, 18, and 20 and have been addressed in instant office action, as shown in section 35 USC 103 rejection below, with newly identified prior art teachings from newly found references Harada et al. Foreign Patent WO2020/261463, using EP3993529 for English translation (hereinafter “Harada”), Dinan et al. US Pub 2020/0351801 (hereinafter “Dinan”), and Zhang et al. US Pub 2020/0008270 (hereinafter “Zhang”), in combination with previously applied reference Vivo, thus rendering said Applicant’s arguments moot.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 8 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 8 recites the limitations “the first value” and “the second value” (underlined emphasis). There is insufficient antecedent basis for these limitations in the claim. The Examiner suggests that this sentence be modified as such to overcome this 112(b) rejection: “the first [[value]] RNTI…” and “the second [[value]] RNTI…”. Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1, 7, 12, 15-18, 20, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Vivo NPL “Views on 2-step RACH design”, 3GPP R1-1901671, Feb 25-Mar 1, 2019 (hereinafter “Vivo”), in view of Dinan et al. US Pub 2020/0351801 (hereinafter “Dinan”), of Harada et al. Foreign Patent WO2020/261463, using EP3993529 for English translation (hereinafter “Harada”), and further in view of Zhang et al. US Pub 2020/0008270 (hereinafter “Zhang”).
Regarding claim 1 (Currently Amended)
Vivo discloses an apparatus (see annotated Fig. 1 below with UE and gNB) comprising: 
a processor (it is known in the art that both the UE and gNB have embedded processors) configured to: 
a first message to be transmitted by a device (i.e. “UE” in Fig. 1) on a physical uplink shared channel (PUSCH) based on a physical random access channel (PRACH) (“In case of 2-step RACH, a UE transmits msgA including PRACH carrying a preamble and PUSCH carrying a contention resolution ID.” Section 2.2, Page 4), 
cause the device (i.e. “UE” in Fig. 1) to wirelessly transmit to a base station (i.e. “gNB” in Fig. 1) as part of a first step of a 2- step random access channel (RACH) procedure:
the PRACH (see annotated Fig. 1 below); and
the first message on the PUSCH (see annotated Fig. 1 below); and
cause the device (i.e. “UE” in Fig. 1) to receive from the base station (i.e. “gNB” in Fig. 1), one of:
a second message (i.e. “msg2 RAR”) on a physical downlink shared channel (PDSCH) (“After that, the UE would attempt to detect a DCI with CRC scrambled by the corresponding RA-RNTI scheduling a PDSCH carrying RAR” page 4) as part of a second step of the 2-step RACH procedure (“In case of 2-step RACH, a UE transmits msgA including PRACH carrying a preamble and PUSCH carrying a contention resolution ID. If gNB detects the PRACH but does not correctly decode the PUSCH of msgA, gNB may response a RAR without the contention resolution ID. In this case, either a RAR of msgB for 2-step RACH or a RAR of msg2 for legacy 4-step RACH can be transmitted by gNB.” Section 2.2, Page 4), in response to successful detection of the first message (i.e. for the scenario where gNB detects the PRACH and correctly decode the PUSCH of msgA)

    PNG
    media_image1.png
    405
    633
    media_image1.png
    Greyscale

Vivo further discloses instruction to fall back to a 4-step RACH procedure (“Proposal 4: For 2-step RACH, consider following procedures if RACH procedure is not completed
Alt. 1: UE restarts 2-step RACH with msgA transmission
Alt. 2: UE switches to 4-step RACH with msg1 or msg3 transmission” Section 2.2. Potential fallback for 2-step RACH).
but does not explicitly teaches instruction to fall back to a 4-step RACH procedure in response to an unsuccessful attempt at detecting the first message.
Vivo does not specifically teach determine a first radio network temporary identifier (RNTI) for a first message, or instruction to fall back to a 4-step RACH procedure in response to an unsuccessful attempt at detecting the first message.
In an analogous art, Dinan discloses determine a first radio network temporary identifier (RNTI) (i.e. “C-RNTI” or “TC-RNTI”) for a first message (“For example, a wireless device initiating two step RA procedure may transmit Msg A comprising at least one preamble and at least one transport block. The at least one transport block may comprise an identifier that the wireless device uses for a contention resolution. For example, the identifier is a C-RNTI (e.g., for a wireless device with RRC Connected).” [0324]), 
or instruction to fall back to a 4-step RACH procedure in response to an unsuccessful attempt at detecting the first message (“In FIG. 33B, a wireless device may perform a fallback from a two-step RA procedure to a four-step RA procedure after or in response to determining to drop the PUSCH of Msg A.” [0503]; Fig. 33B).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Vivo’s views on 2-step RACH design, to include Dinan’s one or more random access procedures in multicarrier communication systems, in order to support fall back mechanism (Dinan [0503]).
Vivo and Dinan do not specifically teach wherein the device assumes no phase tracking reference signal (PT-RS) to be present for the first message when a current RNTI is equal to the first RNTI; and wherein the device assumes no PT-RS to be present for the second message when a current RNTI is equal to the second RNTI.
In an analogous art, Harada discloses wherein the device assumes no phase tracking reference signal (PT-RS) to be present for the first message when a current RNTI is equal to the first RNTI (“If RNTI is equal to RA-RNTI, SI-RNTI or P-RNTI, the terminal assumes that PTRS does not exist. For contention-based PUSCH scheduled by RA-RNTI or rescheduled by TC-RNTI, the terminal assumes that PTRS does not exist. In case of contention-free PUSCH scheduled by RA-RNTI or rescheduled by C-RNTI or MCS-C-RNTI, the terminal assumes that PTRS does not exist, or assumes that PTRS exists based on the upper layer setting” [0117]);
wherein the device assumes no PT-RS to be present for the second message when a current RNTI is equal to the second RNTI (“If RNTI is equal to RA-RNTI, SI-RNTI or P-RNTI, the terminal assumes that PTRS does not exist. For contention-based PUSCH scheduled by RA-RNTI or rescheduled by TC-RNTI, the terminal assumes that PTRS does not exist. In case of contention-free PUSCH scheduled by RA-RNTI or rescheduled by C-RNTI or MCS-C-RNTI, the terminal assumes that PTRS does not exist, or assumes that PTRS exists based on the upper layer setting” [0117]).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Vivo’s views on 2-step RACH design, as modified by Dinan, to include Harada’s terminal that uses a phase tracking reference signal (PTRS), in order to better define 2-step and 4-step random access procedures (Harada [0084]).
	Vivo, Dinan, and Harada do not specifically teach in response to successful detection of the first message, wherein the second message has a second RNTI different from the first RNTI.
In an analogous art, Zhang discloses in response to successful detection of the first message (i.e. PUCCH), wherein the second message (i.e. PDCCH that schedules a PDSCH) has a second RNTI different from the first RNTI (“the RNTI that scrambles the PUCCH will be referred to as a first RNTI, for clarity. The gNB 105 may transmit a PDCCH that schedules a PDSCH. The gNB 105 may scramble a CRC of the PDCCH by a second RNTI. The gNB 105 may encode the PDSCH for transmission, and may determine whether to include one or more PT-RSs in the PDSCH based at least partly on the second RNTI. It should be noted that the first and second RNTIs may be different in some cases.” [0118]). 
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Vivo’s views on 2-step RACH design, as modified by Dinan and Harada, to include Zhang’s method for determining parameters related to phase tracking reference signals (PT-RS) based on a type of RNTI, in order to determine the presence of one or more PT-RSs (Zhang [Abstract]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Zhang’s method for determining parameters related to phase tracking reference signals (PT-RS) based on a type of RNTI into Vivo’s views on 2-step RACH design since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 7 (Currently Amended)
Vivo, as modified by Dinan, Harada, and Zhang, previously discloses the apparatus of claim 1, 
Zhang further discloses wherein the first RNTI is determined through radio resource control (RRC), and/or the second RNTI is determined through RRC (“The apparatus according to claim 1, wherein: the RNTI that scrambles the PDCCH is a first RNTI, the one or more RRC messages further includes a DM-RS Uplink Configuration (DMRS-UplinkConfig) IE, the processing circuitry is further configured to: decode a physical uplink control channel (PUCCH) that schedules a physical uplink shared channel (PUSCH), wherein a CRC of the PUCCH is scrambled by a second RNTI; encode the PUSCH for transmission, wherein the processing circuitry is configured to: encode one or more PT-RSs for transmission in the PUSCH if the second RNTI is the MCS-C-RNTI, the C-RNTI, the CS-RNTI, or a semi-persistent (SP) channel state information (CSI) RNTI (SP-CSI-RNTI); and refrain from transmission of the PT-RSs in the PUSCH if the second RNTI is not the MCS-C-RNTI, the C-RNTI, the CS-RNTI, or the SP-CSI-RNTI.” [Claim 3 text]; [0087]).

Regarding claim 12 (Currently Amended)
Vivo, as modified by Dinan, Harada, and Zhang, previously discloses the apparatus of claim 1, 
Dinan further discloses wherein the second message (i.e. Msg 2/Msg B) indicates a cell RNTI to the device (“In the DL transmission of the two-step RA procedure, a base station may transmit a two-step Msg2 (Msg B) 1650 (e.g., an RAR) that may comprise at least one of following: a timing advance command indicating the TA value, a power control command, an UL grant (e.g., radio resource assignment, and/or MCS), a wireless device ID for contention resolution, an RNTI (e.g., C-RNTI or TC-RNTI), and/or other information.” [0136]).
	
Regarding claim 15 (Currently Amended)
Vivo, as modified by Dinan, Harada, and Zhang, previously discloses the apparatus of claim 1, 
Dinan further discloses wherein the processor is further configured to: when a collision between the first message (i.e. MsgA) and a physical uplink control channel (PUCCH) occurs in a same component carrier, cause the device to perform one of: drop the PUCCH; drop the first message; or transmit uplink control information in the PUSCH (“Based on an existing mechanism (e.g., FIG. 28), a priority order between MsgA and UL transmission may be inaccurate.  For example, a wireless device may initiate a two-step RA procedure for transmitting data.  For example, PUSCH-MsgA has a higher priority (e.g., or more important) than PRACH-MsgA.  In FIG. 29A, based on a priority order of an existing mechanism (e.g., FIG. 28), the wireless device may drop MsgA (e.g., or at least PRACH-MsgA).  For example, in FIG. 29A, a first transmission based on configured in an SCell and a second transmission of SRS transmission is configured in a PCell.  In this case, based on the existing mechanism (e.g., in FIG. 28), the wireless device may determine that the second transmission (e.g., UL transmission of the SRS transmission) has a higher priority than PRACH-MsgA. In response to the second transmission having a higher priority, the wireless device may drop PRACH-MsgA.  The wireless device may drop PUSCH-MsgA in response to dropping the PRACH-MsgA.  In this case, there may be a need to determine a priority order based on a first priority order of PUSCH-MsgA and a second priority order of the second transmission (e.g., SRS).  For example, in FIG. 29A, the wireless device may drop the second transmission during a period of time where PRACH-MsgA and the second transmission are overlapped at least in part in time, e.g., if PUSCH-MsgA has a higher priority than the second transmission (e.g., SRS).” [00337]; Fig. 28, 29A).

Regarding claim 16 (Currently Amended)
Vivo, as modified by Dinan, Harada, and Zhang, previously discloses the apparatus of claim 1, 
Dinan further discloses wherein the processor is further configured to: cause the device to drop one of the first message or a sounding reference signal (SRS) when a collision between the first message and the SRS occurs in a same component carrier (“Based on an existing mechanism (e.g., FIG. 28), a priority order between MsgA and UL transmission may be inaccurate.  For example, a wireless device may initiate a two-step RA procedure for transmitting data.  For example, PUSCH-MsgA has a higher priority (e.g., or more important) than PRACH-MsgA.  In FIG. 29A, based on a priority order of an existing mechanism (e.g., FIG. 28), the wireless device may drop MsgA (e.g., or at least PRACH-MsgA).  For example, in FIG. 29A, a first transmission based on configured in an SCell and a second transmission of SRS transmission is configured in a PCell.  In this case, based on the existing mechanism (e.g., in FIG. 28), the wireless device may determine that the second transmission (e.g., UL transmission of the SRS transmission) has a higher priority than PRACH-MsgA. In response to the second transmission having a higher priority, the wireless device may drop PRACH-MsgA.  The wireless device may drop PUSCH-MsgA in response to dropping the PRACH-MsgA.  In this case, there may be a need to determine a priority order based on a first priority order of PUSCH-MsgA and a second priority order of the second transmission (e.g., SRS).  For example, in FIG. 29A, the wireless device may drop the second transmission during a period of time where PRACH-MsgA and the second transmission are overlapped at least in part in time, e.g., if PUSCH-MsgA has a higher priority than the second transmission (e.g., SRS).” [0493]; Fig. 28, 29A).

Regarding claim 17 (Currently Amended)
Vivo, as modified by Dinan, Harada, and Zhang, previously discloses the apparatus of claim 1, 
Vivo further discloses wherein the first message (i.e. MsgA) and an uplink message (i.e. Msg3) that is part of a third step of the 4-step RACH procedure share the same control parameters (“msg3 uses contention resolution ID as in msgA” see Fig. 1 below).

    PNG
    media_image2.png
    405
    633
    media_image2.png
    Greyscale


Regarding claim 18 (Currently Amended)
Harada discloses a device (“UE 200” in Fig. 10; [0134]) comprising: 
radio circuitry (“communication device 1004” in Fig. 10; [0134]) configured to facilitate wireless communications of the device over a wireless network; and 
a processor (“processor 1001” in Fig. 10; [0134]) communicatively coupled to the radio circuitry and configured to interoperate with the radio circuitry to: 
	determine a first radio network temporary identifier (RNTI) for a first message to be transmitted on a physical uplink shared channel (PUSCH) based on a physical random access channel (PRACH), wherein the device assumes no phase tracking reference signal (PT-RS) to be present for the first message when a current RNTI is equal to the first RNTI (as afore-mentioned in claim 1 discussion);
wirelessly transmit to a base station as part of a first step of a 2-step random access channel (RACH) procedure (as afore-mentioned in claim 1 discussion);
the PRACH (as afore-mentioned in claim 1 discussion); and 
the first message on the PUSCH (as afore-mentioned in claim 1 discussion); and
 receive from the base station (as afore-mentioned in claim 1 discussion), one of: 
a second message on a physical downlink shared channel (PDSCH) as part of a second step of the 2-step RACH procedure, in response to successful detection of the first message, wherein the second message has a second RNTI different from the first RNTI and wherein the device assumes no PT-RS to be present for the second message when the current RNTI is equal to the second RNTI (as afore-mentioned in claim 1 discussion); or
instruction to fall back to a 4-step RACH procedure in response to an unsuccessful attempt at detecting the first message (as afore-mentioned in claim 1 discussion).

Regarding claim 20 (Currently Amended)
A non-transitory memory element storing instructions executable by a processor:
determine a first radio network temporary identifier (RNTI) for a first message to be transmitted by a device on a physical uplink shared channel (PUSCH) based on a physical random access channel (PRACH), wherein the device assumes no phase tracking reference signal (PT-RS) to be present for the first message when a current RNTI is equal to the first RNTI,
cause the device to wirelessly transmit to a base station as part of a first step of a 2-step random access channel (RACH) procedure:
the PRACH; and
the PUSCH; and
cause the device to receive from the base station, one of:
a second message on a physical downlink shared channel (PDSCH) as part of a second step of the 2-step RACH procedure, in response to successful detection of the first message, wherein the second message has a second RNTI different from the first RNTI and wherein the device assumes no PT-RS to be present for the second message when the current RNTI 1s equal to the second RNTI; or
instruction to fall back to a 4-step RACH procedure in response to an unsuccessful attempt at detecting the first message.
The scope and subject matter of non-transitory computer readable medium claim 20 is drawn to the computer program product of using the corresponding apparatus claimed in claim 1. Therefore computer program product claim 20 corresponds to apparatus claim 1 and is rejected for the same reasons of obviousness as used in claim 1 rejection above.

Regarding claim 22
Vivo, as modified by Dinan, Harada, and Zhang, previously discloses the non-transitory memory element of claim 20, wherein the instructions are executable by the processor to perform, when a collision between the first message and a physical uplink control channel (PUCCH) occurs in a same component carrier, one of:
cause the device to drop the PUCCH;
cause the device to drop the first message; or
cause the device to transmit uplink control information in the PUSCH.
Dinan further discloses wherein the processor to perform, when a collision between the first message (i.e. MsgA) and a physical uplink control channel (PUCCH) occurs in a same component carrier, one of: cause the device to drop the PUCCH; cause the device to drop the first message; or cause the device to transmit uplink control information in the PUSCH (“Based on an existing mechanism (e.g., FIG. 28), a priority order between MsgA and UL transmission may be inaccurate.  For example, a wireless device may initiate a two-step RA procedure for transmitting data.  For example, PUSCH-MsgA has a higher priority (e.g., or more important) than PRACH-MsgA.  In FIG. 29A, based on a priority order of an existing mechanism (e.g., FIG. 28), the wireless device may drop MsgA (e.g., or at least PRACH-MsgA).  For example, in FIG. 29A, a first transmission based on configured in an SCell and a second transmission of SRS transmission is configured in a PCell.  In this case, based on the existing mechanism (e.g., in FIG. 28), the wireless device may determine that the second transmission (e.g., UL transmission of the SRS transmission) has a higher priority than PRACH-MsgA. In response to the second transmission having a higher priority, the wireless device may drop PRACH-MsgA.  The wireless device may drop PUSCH-MsgA in response to dropping the PRACH-MsgA.  In this case, there may be a need to determine a priority order based on a first priority order of PUSCH-MsgA and a second priority order of the second transmission (e.g., SRS).  For example, in FIG. 29A, the wireless device may drop the second transmission during a period of time where PRACH-MsgA and the second transmission are overlapped at least in part in time, e.g., if PUSCH-MsgA has a higher priority than the second transmission (e.g., SRS).” [0493]; Fig. 28, 29A).

Regarding claim 23
Vivo, as modified by Dinan, Harada, and Zhang, previously discloses the non-transitory memory element of claim 18, wherein the instructions are executable by the processor to:
Dinan further discloses cause the device to drop one of the first message or a sounding reference signal (SRS) when a collision between the first message and the SRS occurs in a same component carrier (“Based on an existing mechanism (e.g., FIG. 28), a priority order between MsgA and UL transmission may be inaccurate.  For example, a wireless device may initiate a two-step RA procedure for transmitting data.  For example, PUSCH-MsgA has a higher priority (e.g., or more important) than PRACH-MsgA.  In FIG. 29A, based on a priority order of an existing mechanism (e.g., FIG. 28), the wireless device may drop MsgA (e.g., or at least PRACH-MsgA).  For example, in FIG. 29A, a first transmission based on configured in an SCell and a second transmission of SRS transmission is configured in a PCell.  In this case, based on the existing mechanism (e.g., in FIG. 28), the wireless device may determine that the second transmission (e.g., UL transmission of the SRS transmission) has a higher priority than PRACH-MsgA. In response to the second transmission having a higher priority, the wireless device may drop PRACH-MsgA.  The wireless device may drop PUSCH-MsgA in response to dropping the PRACH-MsgA.  In this case, there may be a need to determine a priority order based on a first priority order of PUSCH-MsgA and a second priority order of the second transmission (e.g., SRS).  For example, in FIG. 29A, the wireless device may drop the second transmission during a period of time where PRACH-MsgA and the second transmission are overlapped at least in part in time, e.g., if PUSCH-MsgA has a higher priority than the second transmission (e.g., SRS).” [0493]; Fig. 28, 29A).

Claims 2, 3, 4, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Vivo, in view of Dinan, Harada, and Zhang, and further in view of Ericsson NPL “Channel Structure for Two-Step RACH”, 3GPP R1-1907752, May 13-17, 2019 (hereinafter “Ericsson”).
Regarding claim 2 (Currently Amended)
Vivo, as modified by Dinan, Harada, and Zhang, previously discloses the apparatus of claim 1, wherein the processor is further configured
Vivo, Dinan, Harada, and Zhang do not specifically teach to provide the device with one or more opportunities to transmit the first message, wherein one of the one or more opportunities includes one or more PUSCH resource units (PRUs).
In an analogous art, Ericsson discloses to provide the device with one or more opportunities to transmit the first message (i.e. “msgA”), wherein one of the one or more opportunities includes one or more PUSCH resource units (PRUs) (“These agreements made further progress on high level time domain structure of msgA PUSCH: a msgA PUSCH configuration period was defined, and a set of PUSCH occasions (POs) were agreed to be formed from PUSCH resource units (PRUs), where each PRU in a PO is associated with a DMRS port and/or a DMRS sequence.” Section 2.1 PUSCH occasion slot structure; also Fig. 1).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Vivo’s views on 2-step RACH design, as modified by Dinan, Harada, and Zhang, to include Ericsson’s channel structure for two-step RACH in order to better define 2-step and 4-step random access procedures (Ericsson [Introduction]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Ericsson’s channel structure for two-step RACH into Vivo’s views on 2-step RACH design since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 3
Vivo, as modified by Dinan, Harada, Zhang, and Ericsson, previously discloses the apparatus of claim 2, 
Vivo further discloses wherein one or more of a first set of communication parameters for the device are configured to be common for each opportunity of the one or more opportunities (“For 2-step RACH, DMRS is transmitted together for channel estimation for PUSCH reception of msgA. The DMRS parameters, e.g. DMRS port and DMRS scrambling ID, need to be obtained first before PUSCH transmission, One possible method is that DMRS parameter(s} are configured by SIB/MIB. The drawback is that UEs in the cell will share the same DMRS parameter(s) and there is limited flexibility. An alternative way is that DMRS parameter(s) is associated with SSB, PRACH occasion and/or preamble index. For example, for a given SSB, one or multiple DMRS parameters are associated with the SSB, on one of the corresponding PRACH occasion(s) associated with the SSB. There can be one-to-many mapping between DMRS port and SSB and there can be many-to-many mapping between DMRS scrambling ID and SSB. Proposal 2: The DMRS parameters for msgA PUSCH transmission is associated with SSB, PRACH occasion and/or preamble index” Section 2.1 Mapping between PRACH and PUSCH of msgA), and/or 
Ericsson further discloses wherein one or more of a second set of communication parameters for the device are configured per PRU (“Proposal: If multiple preambles are mapped to one PUSCH resource unit, the preambles convey MCS.
In more detail, the following factors should be considered when numbering the PUSCH RUs:
> DMRS antenna ports and/or scrambling
> PUSCH occasions FDMed,
> PUSCH occasions TMDed
> PUSCH occasions for each PO size
And the mapping order can be as below:
> First by DMRS antenna ports and/or scrambling, then by frequency, then by PUSCH occasion size, then by time.” Section 2.2 Preamble to PUSCH resource unit mapping).

Regarding claim 19
Vivo, as modified by Dinan, Harada, and Zhang, previously discloses the device of claim 18, wherein the device is configured with one or more opportunities to transmit the first message, wherein one of the one or more opportunities includes one or more PUSCH resource units (PRUs) (as afore-mentioned in claim 2 discussion); and
wherein one or more of a first set of communication parameters for the device are configured to be common for each opportunity of the one or more opportunities, and/or wherein one or more of a second set of communication parameters for the device are configured per PRU (as afore-mentioned in claim 3 discussion).
The scope and subject matter of apparatus claim 19 is drawn to the corresponding apparatus as claimed in claims 1-3. Therefore apparatus claim 19 corresponds to apparatus claims 1-3 and is rejected for the same reasons of obviousness as used in claims 1-3 rejections above.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Vivo, in view of Dinan, Harada, Zhang, and Ericsson, and further in view of Jeon et al. US Pub 2020/0053779 (hereinafter “Jeon”).
Regarding claim 4 (Currently Amended)
Vivo, as modified by Dinan, Harada, Zhang, and Ericsson, previously discloses the apparatus of claim 2, wherein;
Ericsson further discloses wherein the second set of parameters includes one or more of: MCS parameters; antenna port parameters; DMRS scramble ID parameters; frequency resource allocation and associated PRACH resource parameters (“Proposal: If multiple preambles are mapped to one PUSCH resource unit, the preambles convey MCS.
In more detail, the following factors should be considered when numbering the PUSCH RUs:
> DMRS antenna ports and/or scrambling
> PUSCH occasions FDMed,
> PUSCH occasions TMDed
> PUSCH occasions for each PO size
And the mapping order can be as below:
> First by DMRS antenna ports and/or scrambling, then by frequency, then by PUSCH occasion size, then by time.” Section 2.2 Preamble to PUSCH resource unit mapping).
Ericsson also discloses waveform parameters (“For the signaling of the waveform, in NR release 15, msg3-transformPrecoder was included in RACH-ConfigCommon IE to signal the waveform used for msg3 in 3GPP TS 38.331 V15.4.0. So, similarly, a msgA-transformPrecoder can be included in the same IE to indicate the waveform of the msgA PUSCH for 2-step RA.
Proposal: Signal whether transform precoding is enabled for msgA PUSCH in system information” Section 2.4 – PUSCH waveform).
Vivo, Dinan, Harada, Zhang, and Ericsson do not specifically teach the first set of parameters includes one or more of: modulation and coding scheme (MCS) table parameters; periodicity parameters; offset parameters; demodulation reference signal (DMRS) configuration parameters; power control parameters; or timer parameters;
In an analogous art, Jeon discloses the first set of parameters includes one or more of:
periodicity parameters; offset parameters (“A base station may semi-statically configure a wireless device with one or more SRS configuration parameters indicating at least one of following: an SRS resource configuration identifier, a number of SRS ports, time domain behavior of SRS resource configuration (e.g., an indication of periodic, semi-persistent, or aperiodic SRS), slot (mini-slot, and/or subframe) level periodicity and/or offset for a periodic and/or aperiodic SRS resource” [0097]); 
demodulation reference signal (DMRS) configuration parameters (“A base station may indicate spatial QCL parameters between DL RS antenna port(s) and DM-RS antenna port(s) of a DL data channel, for example, for reception of a unicast DL data channel.  The base station may send (e.g., transmit) DCI (e.g., downlink grants) comprising information indicating the RS antenna port(s).  The information may indicate RS antenna port(s) that may be QCL-ed with the DM-RS antenna port(s).” [0119]); 
modulation and coding scheme (MCS) table parameters; power control parameters (“The DCI may comprise downlink and/or uplink scheduling information (e.g., resource allocation information, HARQ related parameters, MCS), request(s) for CSI (e.g., aperiodic CQI reports), request(s) for an SRS, uplink power control commands for one or more cells, one or more timing information (e.g., TB transmission/reception timing, HARQ feedback timing, etc.), and/or the like.” [0116]; [0147]); 
or timer parameters (“A base station may send (e.g., transmit, unicast, multicast, broadcast, etc.), to a wireless device, a RACH configuration 1210 via one or more beams.  The RACH configuration 1210 may comprise one or more parameters indicating at least one of following:… a contention resolution timer.” [0147] and furthermore “The wireless device may be configured with higher layer parameter inactivity timer (e.g., bwp-InactivityTimer) indicating a timer value.” [0193]);
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Vivo’s views on 2-step RACH design, as modified by Dinan, Harada, Zhang, and Ericsson, to include Jeon’s method for PRACH selection in order to efficiently use random access resources (Jeon [Abstract]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Jeon’s method for PRACH selection into Vivo’s views on 2-step RACH design since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Vivo, in view of Dinan, Harada, and Zhang, and further in view of Jeon et al. US Pub 2020/0053779 (hereinafter “Jeon”).
Regarding claim 6 (Currently Amended)
Vivo, as modified by Dinan, Harada, and Zhang, previously discloses the apparatus of claim 1,
Vivo, Dinan, Harada, and Zhang do not specifically teach wherein the first RNTI is determined based on one or more of: time and frequency resources associated with the PUSCH; time and frequency resources associated with the PRACH; or a preamble index ; and wherein the second RNTI is determined based on one or more of: the time and frequency resources associated with the PUSCH; the time and frequency resources associated with the PRACH; the preamble index; or uplink carrier type.
In an analogous art, Jeon discloses wherein the first RNTI is determined based on one or more of: 
time and frequency resources associated with the PUSCH (“if a transmission via PUSCH is performed for a TB, and/or if the uplink grant is a configured grant for the wireless devices (e.g., a MAC entity of a wireless device) AUL C-RNTI.” [0277]); 
time and frequency resources associated with the PRACH; or a preamble index (“The wireless device (e.g., via an entity of the wireless device) may instruct a physical layer entity of the wireless device to send (e.g., transmit) the random access preamble via the selected random access resource (e.g., PRACH), corresponding RA-RNTI (if available), PREAMBLE_INDEX, and/or PREAMBLE_RECEIVED_TARGET_POWER.  The wireless device may determine an RA-RNTI associated with the random access resource occasion (e.g., PRACH occasion) in which the random access preamble is sent (e.g., transmitted).” [0231]); and 
wherein the second RNTI is determined based on one or more of: 
the time and frequency resources associated with the PUSCH (“if a transmission via PUSCH is performed for a TB, and/or if the uplink grant is a configured grant for the wireless devices (e.g., a MAC entity of a wireless device) AUL C-RNTI.” [0277]); 
the time and frequency resources associated with the PRACH; the preamble index (“The wireless device (e.g., via an entity of the wireless device) may instruct a physical layer entity of the wireless device to send (e.g., transmit) the random access preamble via the selected random access resource (e.g., PRACH), corresponding RA-RNTI (if available), PREAMBLE_INDEX, and/or PREAMBLE_RECEIVED_TARGET_POWER.  The wireless device may determine an RA-RNTI associated with the random access resource occasion (e.g., PRACH occasion) in which the random access preamble is sent (e.g., transmitted).” [0231]); or 
uplink carrier type (“The wireless device may determine an RA-RNTI at least based on an index of a first OFDM symbol, an index of a first slot of a selected PRACH occasions, and/or an uplink carrier index for a transmission of Msg1 1220.” [0151]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Vivo’s views on 2-step RACH design, as modified by Dinan, Harada, and Zhang, to include Jeon’s method for PRACH selection in order to efficiently use random access resources (Jeon [Abstract]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Jeon’s method for PRACH selection into Vivo’s views on 2-step RACH design since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 9 (Currently Amended)
Vivo, as modified by Dinan, Harada, and Zhang, previously discloses the apparatus of claim 1, 
Vivo further discloses wherein the processor is further configured to: cause the device to use the first RNTI as a RNTI in idle mode following a RACH procedure (“2-step RACH is applied for RRC_INACTIVE , RRC CONNECTED and RRC_IDLE state” Section 1 – Introduction), 
Vivo does not specifically teach the first RNTI as a cell-RNTI.
In an analogous art, Jeon discloses the first RNTI as a cell-RNTI value (“The wireless device may monitor a PDCCH of a cell for at least one random access response identified by a RA-RNTI, or for at least one response to a beam failure recovery request identified by a C-RNTI, at a time that a timer for a time window is running.” [0152]; [0155]).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Vivo’s views on 2-step RACH design, as modified by Dinan, Harada, and Zhang, to include Jeon’s method for PRACH selection in order to efficiently use random access resources (Jeon [Abstract]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Jeon’s method for PRACH selection into Vivo’s views on 2-step RACH design since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Vivo, in view of Dinan, Harada, and Zhang, and further in view of Ohseki et al. US Pub 2021/0368554, using US provisional application 62805077 with priority date 02/13/2019 (hereinafter “Ohseki”).
Regarding claim 8 (Currently Amended)
Vivo, as modified by Dinan, Harada, and Zhang, previously discloses the apparatus of claim 1, 
Vivo, Dinan, Harada, and Zhang do not specifically teach wherein the first value is calculated according to a hash function of: a first symbols index of resources associated with the PUSCH; a slot index of the PUSCH within a transmission frame; a first resource block index of the resources associated with the PUSCH; and a preamble index the device uses to transmit PRACH; and wherein the second value is calculated according to a function of: a first symbols index of an occasion of the PUSCH; a first slot index of an occasion of the PUSCH within a frame; an index of frequency domain resources associated with the PUSCH; or carrier type.
In an analogous art, Ohseki discloses the RA-RNTI is calculated for the UE executing two-step RACH on the basis of the radio resources used to transmit the PUSCH of the message A, wherein the first value (i.e. RA-RNTI) is calculated according to a hash function of: a first symbols index of resources associated with the PUSCH; a slot index of the PUSCH within a transmission frame; a first resource block index of the resources associated with the PUSCH; and a preamble index the device uses to transmit PRACH; and wherein the second value is calculated according to a function of: a first symbols index of an occasion of the PUSCH; a first slot index of an occasion of the PUSCH within a frame; an index of frequency domain resources associated with the PUSCH; or carrier type.

    PNG
    media_image3.png
    452
    534
    media_image3.png
    Greyscale

	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Vivo’s views on 2-step RACH design, as modified by Dinan, Harada, and Zhang, to include Ohseki’s method for performing two-step RACH in order to efficiently use random access resources (“transmit different Random Access Preambles using the same radio resources, the RA-RNTI used by the two-step RACH terminal when waiting for Msg.B differs from the RA-RNTI used by the four-step RACH terminal when waiting for the Random Access Response. Therefore, the base station transmits Msg.B addressed to the two-step RACH terminal and the Random Access Response addressed to the four-step RACH terminal with different packets.” page 4, Ohseki). Thus, a person of ordinary skill would have appreciated the ability to incorporate Ohseki’s method for performing two-step RACH into Vivo’s views on 2-step RACH design since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Vivo, in view of Dinan, Harada, and Zhang, and further in view of Gaal et al. US Pub 2019/0110320 (hereinafter “Gaal”).
Regarding claim 13 (Currently Amended)
Vivo, as modified by Dinan, Harada, and Zhang, previously discloses the apparatus of claim 1, wherein the processor is further configured to: 
Vivo, Dinan, Harada, and Zhang do not specifically teach cause the device to drop one of the first message or the PRACH when a collision between the first message and the PRACH occurs in different component carriers.
In an analogous art, Gaal discloses cause the device to drop one of the first message or the PRACH when a collision between the first message and the PRACH (“Allowing the RACH procedure on SUL may present various challenges. For example, if the SUL is paired with a NR TDD/FDD carrier, and the PRACH resources are available on a SUL carrier and a TDD/FDD carrier, allowing the RACH procedure on SUL will increase the collision probability during RA procedure.” [0075-0076] occurs in different component carriers (e.g. “SUL carrier”, “TDD/FDD carrier”).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Vivo’s views on 2-step RACH design, as modified by Dinan, Harada, and Zhang, to include Gaal’s method for random access channel (RACH) procedures in deployments where a RACH transmission may be sent on different UL carriers, including supplemental UL (SUL) carriers, in order to facilitate different random access procedures (Gaal [0008-0009]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Gaal’s method for random access channel (RACH) procedures in deployments where a RACH transmission may be sent on different UL carriers, including supplemental UL (SUL) carriers into Vivo’s views on 2-step RACH design since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 21
Vivo, as modified by Dinan, Harada, and Zhang, previously discloses the device of claim 18, wherein the processor is configured to further interoperate with the radio circuitry to drop one of the first message or the PRACH when a collision between the first message and the PRACH occurs in different component carriers.
Vivo, Dinan, Harada, and Zhang do not specifically teach to drop one of the first message or the PRACH when a collision between the first message and the PRACH occurs in different component carriers.
In an analogous art, Gaal discloses to drop one of the first message or the PRACH when a collision between the first message and the PRACH (“Allowing the RACH procedure on SUL may present various challenges. For example, if the SUL is paired with a NR TDD/FDD carrier, and the PRACH resources are available on a SUL carrier and a TDD/FDD carrier, allowing the RACH procedure on SUL will increase the collision probability during RA procedure.” [0075-0076] occurs in different component carriers (e.g. “SUL carrier”, “TDD/FDD carrier”).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Vivo’s views on 2-step RACH design, as modified by Dinan, Harada, and Zhang, to include Gaal’s method for random access channel (RACH) procedures in deployments where a RACH transmission may be sent on different UL carriers, including supplemental UL (SUL) carriers, in order to facilitate different random access procedures (Gaal [0008-0009]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Gaal’s method for random access channel (RACH) procedures in deployments where a RACH transmission may be sent on different UL carriers, including supplemental UL (SUL) carriers into Vivo’s views on 2-step RACH design since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Vivo, in view of Dinan, Harada, and Zhang, and further in view of Yang et al. US Pub 2012/0002592 (hereinafter “Yang”).
Regarding claim 14 (Currently Amended)
Vivo, as modified by Dinan, Harada, and Zhang, previously discloses the apparatus of claim 1, wherein the processor is further configured to:
Vivo, Dinan, Harada, and Zhang do not specifically teach cause the device to drop one or more uplink signals when a collision between the first message and the one or more uplink signals occurs in different component carriers.
In an analogous art, Yang discloses cause the device to drop one or more uplink signals when a collision between the first message (i.e. Msg1) and the one or more uplink signals occurs in different component carriers (“FIG. 3 is a flow chart of attaching a general UE at the network side (i.e., a collision-based random access) in an LTE system in the prior art.  As illustrated in FIG. 3, the random access flow is performed in four operations: (1) a preamble for uplink synchronization, i.e., Msg1, is transmitted on an uplink Physical Random Access Channel (PRACH); (2) a UE receives a feedback i.e., Msg2 from an eNB and an uplink synchronization process is completed, and if the preamble in the first operation collides, then the eNB feeds back corresponding retreat information in a response, and the UE retreats according to a preset retreat rule;” [0007]).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Vivo’s views on 2-step RACH design, as modified by Dinan, Harada, and Zhang, to include Yang’s method for collision-based random access, in order to facilitate different random access procedures (Yang [0007]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Yang’s method for collision-based random access into Vivo’s views on 2-step RACH design since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG M NGUYEN/Patent Examiner, Art Unit 2411                                                                                                                                                                                                        
/GARY MUI/Primary Examiner, Art Unit 2464